
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6


Agreement Number: «NUM»

APAC Customer Services, Inc.
Stock Option Agreement

        This Agreement is entered into and made effective as of «Option_Date» by
and between APAC Customer Services, Inc., an Illinois corporation (the
"Company"), and «First_Name» «Middle_Name» «Last_Name» (the "Optionee").

W I T N E S S E T H:

        WHEREAS, the Compensation Committee of the Board of Directors of the
Company desires to encourage and enable the Optionee to acquire or increase his
or her proprietary interest in the Company by granting the Optionee an option to
purchase common stock of the Company, par value of $.01 per share ("Shares"), as
authorized under the APAC Customer Services, Inc. Second Amended and Restated
1995 Incentive Stock Plan (the "Plan");

        NOW, THEREFORE, in consideration of the premises and mutual covenants
set forth in this Agreement, the Company and Optionee hereby agree as follows:

        1.    Grant of Option.    Subject to the terms and conditions provided
in this Agreement and the Plan, the Company hereby grants to the Optionee a
nonqualified stock option to purchase all or part of «Shares_Granted» Shares of
the Company (the "Option") at a per share purchase price of «Option_Price»,
effective as of «Option_Date» (the "Grant Date"). The Option shall not be
treated as an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986.

        2.    Time of Exercise.    

        (a)   Except as provided below in this paragraph, from and after
«Vest_Date_Period_1», as long as the Optionee continues to be an employee of the
Company or of one of its subsidiaries, the Option shall become exercisable, to a
maximum cumulative extent, in accordance with the following schedule:

Exercise Date

--------------------------------------------------------------------------------

  Cumulative Number of Shares

--------------------------------------------------------------------------------

On or after 1st anniversary of Grant Date   25% of Shares On or after 2nd
anniversary of Grant Date   50% of Shares On or after 3rd anniversary of Grant
Date   75% of Shares On or after 4th anniversary of the Grant Date   100% of
Shares

Notwithstanding the foregoing, the Option may not be exercised for fractional
Shares and the Option may not be exercised for less than 100 Shares at a time,
unless it is for the balance of the Shares available under the Option.

        The exercisability of the Option shall not be affected by leaves of
absence approved in writing by the President of the Company or by any change of
employment, so long as the Optionee continues to be an employee of the Company
or of one of its subsidiaries.

        (b)   Notwithstanding paragraph 2(a), the following provisions shall
govern:

        (i)    Disability, Death or Termination Other Than With Cause.    If the
Optionee's employment is terminated due to "Disability" (defined below in
paragraph 4), death or by the Company other than "With Cause" (defined below in
paragraph 4), the exercisability of the Option shall accelerate and the Option
shall become exercisable, to a maximum cumulative extent, in accordance with the
following schedule:

Termination Date

--------------------------------------------------------------------------------

  Cumulative Number of Shares

--------------------------------------------------------------------------------

On or after Grant Date, but before 1st anniversary of Grant Date   25% of Shares
On or after 1st anniversary of Grant Date, but before 2nd anniversary of Grant
Date   50% of Shares On or after 2nd anniversary of Grant Date, but before 3rd
anniversary of Grant Date   75% of Shares On or after 3rd anniversary of Grant
Date   100% of Shares

In the event that the Optionee's employment is terminated by the Company other
than With Cause, any Shares that first become exercisable as a result of this
provision shall hereinafter be referred to as "Restricted Shares."

--------------------------------------------------------------------------------



        (ii)    Change in Control.    If a "Change in Control" (defined below in
paragraph 4) occurs while the Optionee is employed with the Company or one of
its subsidiaries, to the extent that the Option is then not exercisable, its
exercisability shall accelerate as to fifty percent (50%) of the previously
unexercisable portion, and the Option shall thereafter become additionally
exercisable (if at all) to the extent it would have been exercisable without
such acceleration.

        (iii)    Termination After Change in Control.    If the Optionee's
employment terminates for "Good Reason" (defined below in paragraph 4) or by the
Company other than With Cause, within twelve (12) months following a Change in
Control, the Option shall become exercisable with respect to all Shares covered
by the Option.

        3.    Term of Option.    Except as provided below, the term of the
Option shall be for a ten (10) year period, beginning on the Grant Date and
ending on «Expiration_Date_Period_1» (the "Expiration Date").

        (a)    Termination With Cause.    If the Company terminates the
Optionee's employment With Cause, the Option shall expire immediately and all
rights to purchase Shares hereunder shall cease.

        (b)    Disability or Death.    If the Optionee's employment with the
Company or one of its subsidiaries terminates due to the Optionee's Disability
or death, the Option shall expire one year after the date of such termination.
In such circumstance, the Option shall only be exercisable to the extent it was
exercisable as of such termination date (as determined above under paragraph 2)
and shall not be exercisable with respect to any additional Shares.

        (c)    Other Termination.    If the Optionee's employment with the
Company or one of its subsidiaries terminates for any reason other than
"Retirement" (defined below in paragraph 4), Disability, death, or With Cause,
the Option shall expire 90 days after such termination. In such circumstance,
the Option shall only be exercisable to the extent it was exercisable as of such
termination date (as determined above under paragraph 2) and shall not be
exercisable with respect to any additional Shares.

        (d)    Retirement.    If the Optionee's employment with the Company or
one of its subsidiaries terminates as a result of Retirement, the Option shall
expire 180 days after such termination. In such circumstance, the Option shall
only be exercisable to the extent it was exercisable as of such termination date
(as determined above under paragraph 2) and shall not be exercisable with
respect to any additional Shares.

        Notwithstanding the foregoing provisions of this paragraph 3, in no
event may the Option be exercised later than the Expiration Date.

        4.    Definitions.    For purposes of this Agreement, the following
definitions shall apply:

        (a)   A "Change in Control" shall be deemed to have occurred if (i) a
tender offer shall be made and consummated for the ownership of more than 50% of
the outstanding voting securities of the Company, (ii) the Company shall be
merged or consolidated with another corporation and as a result of such merger
or consolidation less than 50% of the outstanding voting securities of the
surviving or resulting corporation shall be owned in the aggregate by the former
shareholders of the Company, as the same shall have existed immediately prior to
such merger or consolidation, (iii) the Company shall sell all or substantially
all of its assets to another corporation which is not a wholly-owned subsidiary
or affiliate, (iv) as the result of, or in connection with, any contested
election for the Board of Directors, or any tender or exchange offer, merger or
business combination or sale of assets, or any combination of the foregoing (a
"Transaction"), the persons who were Directors of the Company before the
Transaction shall cease to constitute a majority of the Board of Directors of
the Company, or any successor thereto, or (v) a person, within the meaning of
Section 3(a)(9) or of Section 13(d)(3) of the Securities and Exchange Act of
1934 ("Exchange Act"), other than any employee benefit plan then maintained by
the Company, shall acquire more than 50% of the outstanding voting securities of
the Company (whether directly, indirectly, beneficially or of record). For
purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of
Rule 13d-3(d)(1)(i) pursuant to the Exchange Act. Notwithstanding the foregoing,
(i) a Change in Control will not occur for purposes of this Agreement merely due
to the death of Theodore G. Schwartz, or as a result of the acquisition, by
Theodore G. Schwartz, alone or with one or more affiliates or associates, as
defined in the Exchange Act, of securities of the Company, as part of a
going-private transaction or otherwise, unless Mr. Schwartz or his affiliates,
associates, family members or trusts for the benefit of family members
(collectively, the "Schwartz Entities") do not control, directly or indirectly,
at least twenty-seven percent (27%) of the resulting entity, and (ii) if the
Schwartz Entities control, directly or indirectly, less than twenty-seven
percent (27%) of the Company's voting securities while it is a

2

--------------------------------------------------------------------------------




public company, then "331/3%" shall be substituted for "50%" in clauses (i) and
(v) of the first sentence of this paragraph, and "662/3%" shall be substituted
for "50%" in clause (ii) of the first sentence of this paragraph.

        (b)   "Disability" shall mean disability as determined under the
Company's long term disability benefit plan then in effect covering the
Optionee.

        (c)   "Good Reason" shall mean termination of the Optionee's employment
by the Optionee within twelve (12) months following a Change in Control, but
only if, after notice by the Optionee to the Company and a fifteen (15) day
opportunity by the Company to cure, (i) the Optionee's principal place of work
(not including regular business travel) is relocated by more than fifty
(50) miles, (ii) the Optionee's duties, responsibilities or authority as an
executive employee are materially reduced or diminished without the Optionee's
written consent; provided that any reduction or diminishment in any of the
foregoing resulting merely from the acquisition of the Company and its existence
as a subsidiary or division of another entity shall not be sufficient to
constitute Good Reason, (iii) the compensation received by the Optionee is
reduced in the aggregate, and such reduction is not remedied within thirty
(30) days of the Optionee's notice to the Company thereof, (iv) a determination
is made by the Optionee in good faith that as a result of the Change in Control,
and a change in circumstances thereafter, significantly affecting his position,
he is unable to carry out the authorities, powers, functions or duties attached
to his position and the situation is not remedied within thirty (30) days after
receipt of the Company of written notice from the Optionee of such
determination, (v) if the Optionee and the Company have entered into a written
Employment Agreement, the Company violates the material terms of the Employment
Agreement, or (vi) there is a liquidation, dissolution, consolidation or merger
of the Company or transfer of all or a significant portion of its assets unless
a successor or successors (by merger, consolidation or otherwise) to which all
or a significant portion of its assets have been transferred shall have assumed
all duties and obligations of the Company under such Employment Agreement, if
any.

        (d)   "Retirement" shall mean retirement pursuant to any pension or
retirement plan of the Company.

        (e)   Termination "With Cause" shall mean termination of the Optionee's
employment by the Company due to (i) gross misconduct or gross negligence in the
performance of the Optionee's employment duties; (ii) willful disobedience by
the Optionee of the lawful directions received from the Company or from the
person to whom the Optionee directly reports or of established policies of the
Company; or (iii) commission by the Optionee of a crime involving fraud or moral
turpitude that can reasonably be expected to have an adverse effect on the
business, reputation or financial situation of the Company.

        5.    Method of Exercise.    

        (a)   The Option may be exercised only by delivering written notice to
the Treasurer of the Company. Contemporaneously with such delivery, the Optionee
shall tender the full purchase price of the Shares by any of the following
methods or combination thereof:

        (i)    A certified or cashier's check payable to the order of the
Company;

        (ii)   Certificates of Shares of the Company that have been held by the
Optionee for at least (6) six months (or such longer period as may be required
to avoid a charge to earnings for financial reporting purposes) that have a fair
market value equal to such purchase price or the portion thereof so paid on the
date of exercise, or delivery by the Optionee of a written attestation of the
same; and/or

        (iii)  A copy of irrevocable instructions to a broker to promptly
deliver to the Company the amount of proceeds from a sale of Shares equal to the
exercise price. To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms. Exercise
of the Option pursuant to this subparagraph (a)(iii) shall be subject to
compliance with federal and state securities laws and trading policies
established by the Company and applicable to the Optionee.

        (b)   In addition to tendering payment,

        (i)    the Optionee shall be required to execute a Restricted Stock
Purchase Agreement substantially in the form of Exhibit A hereto, if the
Optionee purchased Restricted Shares; and

        (ii)   the Optionee (or the purchaser under paragraph 7 below) shall
furnish such other documents or representations (including, without limitation,
representations as to the intention of the Optionee, or the purchaser under
paragraph 7 below, to acquire Shares for investment) as the Company may
reasonably request in order to comply with securities, tax or other laws then
applicable to the exercise of the Option.

3

--------------------------------------------------------------------------------






        6.    Repayment of Option Gain.    Subject to the provisions of a
Restricted Stock Purchase Agreement, if applicable pursuant to
paragraph 5(b)(i), which shall apply with respect to the Shares subject thereto,
(i) if the Company terminates the Optionee's employment With Cause during the
six month period after the Optionee's exercise of all or any portion of the
Option, or (ii) if the Optionee violates any promise, covenant, or agreement
relating to (A) restrictions on the Optionee's ability to compete with the
Company or solicit its customers or employees; or (B) the Optionee's duty to
keep information about the Company confidential, prior to or during the six
month period after the Optionee exercises all or any portion of the Option, then
the Company may rescind the Optionee's exercise of the Option within two years
of the exercise. In the event of such rescission, the Optionee shall pay to the
Company, with respect to each Share purchased pursuant to the Option, an amount
equal to the excess of the Fair Market Value of such Share on the date of
exercise over the per share purchase price of such Share, in such manner and on
such terms and conditions as may be required, and the Company shall be entitled
to a right of set-off against any amount owed to the Optionee by the Company.

        7.    Non-Transferability; Death.    The Option is not transferable by
the Optionee other than by will or the laws of descent and distribution and is
exercisable during the Optionee's lifetime only by him. If the Optionee dies
while in the employ of the Company or of one of its subsidiaries, the Option may
be exercised during the period described above in paragraph 3(b) (but in no
event later than the Expiration Date) by his estate or the person to whom the
Option passes by will or the laws of descent and distribution, but only to the
extent that the Optionee could have exercised the Option on the date of his
death as determined above under paragraph 2. Notwithstanding the foregoing, the
Option may be transferred to members of the Optionee's immediate family (which
for purposes of this Option shall be limited to the Optionee's spouse, children
and grandchildren), or to one or more trusts for the benefit of the Optionee's
family members (as defined above) or to one or more partnerships in which such
family members and/or trusts are the only partners.

        8.    Registration.    Any Shares issued pursuant to the Optionee's
exercise of the Option hereunder shall be Shares that are listed on the NASDAQ
National Market or other nationally recognized stock exchange, and registered
under the Securities Act of 1933, as amended.

        9.    Adjustments.    

        (a)   If the Company shall at any time change the number of issued
Shares without new consideration to the Company (such as by stock dividend,
stock split, recapitalization, reorganization, exchange of shares, liquidation,
combination or other change in corporate structure affecting the Shares) or make
a distribution of cash or property which has a substantial impact on the value
of issued Shares, the total number of Shares hereunder and the per share
purchase price shall be adjusted so that the total net value of the Option shall
not be changed.

        (b)   In the case of any sale of assets, merger, consolidation,
combination or other corporate reorganization or restructuring of the Company
with or into another corporation which results in the outstanding Shares being
converted into or exchanged for different securities, cash or other property, or
any combination thereof (an "Acquisition"), subject to the terms of the Plan,
the Optionee shall have the right thereafter and during the term of the Option
(subject however to all of the terms and conditions set forth herein), to
receive upon exercise thereof the Acquisition Consideration (as defined below)
receivable upon the Acquisition by a holder of the number of Shares which might
have been obtained upon exercise of the Option or portion thereof, as the case
may be, immediately prior to the Acquisition. The term "Acquisition
Consideration" shall mean the kind and amount of securities, cash or other
property or any combination thereof receivable in respect of one Share upon
consummation of an Acquisition.

        10.    Subject to Plan.    The Option is subject to all of the terms and
conditions set forth in the Plan. Any capitalized terms not defined herein shall
be subject to the definitions set forth in the Plan. This Agreement hereby
incorporates the Plan by reference. In the event that the Agreement is silent on
any term or condition that is contained in the Plan, such term or condition
shall be governed by and administered in accordance with the terms and
conditions of the Plan. In the event of any discrepancy between the express
terms and conditions of this Agreement and those of the Plan, the terms and
conditions of the Plan shall control.

        11.    Administration and Interpretation.    The Compensation Committee
of the Board of Directors of the Company (the "Committee") shall administer and
interpret the terms and provisions of this Agreement. Any interpretation and
construction by the Committee of any term or provision of the Plan, this
Agreement, or other matters related to the Plan shall be final, conclusive and
binding upon the Optionee and his or her heirs.

        12.    Enforceability.    This Agreement shall be binding upon the
Optionee and his estate, assignee, transferee, personal representative and
beneficiaries.

4

--------------------------------------------------------------------------------




        13.    Governing Law; Severability.    This Agreement shall be
construed, interpreted and enforced in accordance with the laws of the State of
Illinois. If any one provision of this Agreement shall be determined invalid or
unenforceable, such determination shall have no effect on the remaining
provisions.

        14.    Withholding.    The Company shall have the right to require,
prior to the issuance or delivery of any Shares hereunder, payment by the
Optionee of any federal, state or local income taxes required by law to be
withheld upon the exercise of all or any part of the Option. The Company may, in
its discretion and subject to such rules as it may adopt as are necessary to
prevent the withholding from being subject to Section 16(b) of the Exchange Act,
permit the Optionee to satisfy any tax withholding obligation associated with
the exercise of the Option, in whole or in part, by electing to have the Company
withhold from the Shares otherwise deliverable as a result of such exercise
Shares having a value (based on their fair market value on the date of delivery)
equal to the amount required to be withheld.

        15.    No Employment Rights.    Nothing contained herein shall confer
upon the Optionee any right to continue in the employ of the Company or any of
it subsidiaries, or to interfere with or limit the right of the Company or of
such subsidiary to terminate the Optionee's employment at any time.

        16.    Shareholders Rights.    The Optionee or other person or entity
exercising the Option shall have no rights as a shareholder of record of the
Company with respect to Shares issuable upon the exercise of the Option until
such Shares have been issued.

        17.    Entire Agreement.    This Agreement contains the entire
understanding of the Company and the Optionee with respect to the terms of the
Option granted hereunder, and shall not be modified or amended on or after the
Grant Date, except in writing, signed by both parties. A waiver by either party
under this Agreement shall not be deemed to be a waiver of any later default.

        18.    Notices.    All notices under this Agreement shall be in writing
and shall be deemed to have been made when delivered or mailed by registered, or
certified mail, or by a nationally recognized overnight delivery service,
postage or charges prepaid. All notices to the Company shall be sent to:

  APAC Customer Services, Inc.
Six Parkway North Center
Fourth Floor
Deerfield, IL 60015
Attn: General Counsel

        All notices to the Optionee shall be sent to the Optionee's last known
address on the Company's records, or such other address as the Optionee may
furnish to the Company.

        19.    Reaffirmation of Restrictive Covenant Agreement and Agreement
Protecting Company Interests.    As additional consideration for the Company
granting the Option, the Optionee reaffirms the terms and conditions of the
Optionee's Restrictive Covenant Agreement and Agreement Protecting Company
Interests.

5

--------------------------------------------------------------------------------



*        *        *

        IN WITNESS WHEREOF, the Company and the Optionee have caused this
Agreement to be executed on the date first above written.

  APAC Customer Services, Inc.
 
By:
 
    

--------------------------------------------------------------------------------


 
Its:
 
SeniorVice President and Chief Financial Officer

--------------------------------------------------------------------------------


 
Optionee:
 
    

--------------------------------------------------------------------------------


 
«First_Name» «Middle_Name» «Last_Name»

6

--------------------------------------------------------------------------------



Exhibit A

RESTRICTED STOCK PURCHASE AGREEMENT

        This Restricted Stock Purchase Agreement is made and entered into
effective as of this    day of                   ,        by and between APAC
Customer Services, Inc., an Illinois corporation (the "Company"), and
«First_Name» «Middle_Name» «Last_Name» (the "Shareholder").

W I T N E S S E T H:

        WHEREAS, the Company granted a Nonqualified Stock Option to Shareholder
on «Option_Date» (the "Option Agreement");

        WHEREAS, Paragraph 2(b) of the Option Agreement provides for the
acceleration of vesting of the unvested portion of the shares of Common Shares
otherwise available for purchase under the Option Agreement in the event of a
termination of the Shareholder's employment by the Company without Cause (as
defined in the Option Agreement);

        WHEREAS, in accordance with the terms of the Option Agreement,
Shareholder desires to purchase from the Company, Restricted Shares (as defined
in the Option Agreement) of Common Shares of the Company on the terms and
conditions set forth herein and in the Option Agreement; and

        WHEREAS, it is a condition to the sale of such shares of Common Shares
to the Shareholder that Shareholder enter into this Restricted Stock Purchase
Agreement.

        NOW, THEREFORE, in consideration of the premises set forth herein and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

        1.    Sale of Shares.    Subject to the terms of the Option Agreement,
the Company hereby agrees to sell to the Shareholder, and the Shareholder hereby
agrees to purchase from the Company,                   shares of Common Shares
that are Restricted Shares (as defined in the Option Agreement). The
consideration payable by the Shareholder to the Company shall be an amount equal
to «Option_Price» per share, for an aggregate purchase price of
$                  .

        2.    Restrictions.    The Restricted Shares are being sold to the
Shareholder subject to the transfer restrictions and the repurchase option in
favor of the Company set forth in Sections 2(a) and (b) below (collectively, the
"Restrictions"), which Restrictions shall lapse after the expiration of the
Restricted Period. For purposes of this Agreement, the "Restricted Period" shall
mean that period beginning on the date of termination of Shareholder's
employment by Company without Cause and ending on the two (2) year anniversary
of such termination.

        (a)    Transfer.    Shareholder may not directly or indirectly, by
operation of law or otherwise, voluntarily or involuntarily, anticipate,
alienate, attach, sell, assign, pledge, encumber, charge or otherwise transfer
any of the Restricted Shares during the Restricted Period without the prior
written consent of the Company.

        (b)    Repurchase Option.    The Company shall have the option to
repurchase the Restricted Shares from the Shareholder if the Shareholder
violates any of the restrictive covenants set forth in Sections 3, 4, 5, or 6
hereof during the Restricted Period. The Company's option referred to in this
Section 2(b) shall be exercisable at any time during the Restricted Period
following a violation by Shareholder of any of the restrictive covenants set
forth in Sections 3, 4, 5 or 6 hereof. The purchase price to be paid by the
Company upon a repurchase of the Restricted Shares shall be equal to the lower
of (i) the per-share purchase price that was paid by the Shareholder in
accordance with Section 1 hereof, or (ii) the then fair market value per share,
and shall be paid not later than thirty (30) days following the delivery by the
Company of written notice of its intention to exercise its option hereunder.

        3.    Confidentiality.    Shareholder acknowledges that by virtue of
Shareholder's employment with Company, Shareholder has been exposed to or has
had access to confidential information regarding Company's business of the most
sensitive nature, including but not limited to, trade secrets and proprietary
information, all of which are proprietary to Company. Shareholder also
acknowledges that by virtue of Shareholder's employment with Company,
Shareholder has been exposed to or has had access to confidential information
regarding the businesses of Affiliates, including, but not limited to, trade
secrets and proprietary information, all of which are proprietary to each such
Affiliate. Shareholder further acknowledges that it would be possible for an
employee, upon termination of Shareholder's association with Company, to use the
knowledge or information obtained while

7

--------------------------------------------------------------------------------



working for or with Company to benefit other individuals or entities.
Shareholder acknowledges that Company and the Affiliates have expended
considerable time and resources in the development of certain confidential
information used in connection with their respective businesses, including,
without limitation, business strategies and goals, accounting methodology and
information, pricing systems and information, advertising brochures and
materials, graphic and other designs, telemarketing programs and techniques,
copyrighted and non-copyrighted software source codes or object codes,
technology applications and advances, client and client prospect lists or
records, telephone calling lists, hiring, screening, training, quality assurance
and supervisory techniques, methods and know-how, client information, client
mark-ups, information regarding independent contractors, use and utilization of
copyrights, confidential information and trade secrets of third parties,
marketing techniques, supplier information, and, generally, the confidential
information of Company and of the Affiliates which gives, or may give, Company
and the Affiliates an advantage in the marketplace against their respective
competitors (all of the foregoing being herein referred to collectively as
"Proprietary Information"), and which have been disclosed to or learned by
Shareholder solely for the purpose of the Shareholder's employment with Company.
Shareholder acknowledges that Company's and the Affiliates' Proprietary
Information constitutes a proprietary and exclusive interest of Company and of
the Affiliates, and, therefore, Shareholder agrees to hold and keep secret the
Proprietary Information as described herein and the confidential information of
the clients of the Company and of the Affiliates which Shareholder has learned
in Shareholder's capacity as an employee of Company (the "Client Information"),
as to which Shareholder is now informed, and Shareholder shall not directly or
indirectly disclose any Proprietary Information or Client Information to any
person, firm, court, governmental agency or corporation or use the same.

        4.    Non-Competition.    Shareholder covenants that during the
Restricted Period, Shareholder shall not, directly or indirectly, in the 48
contiguous states of the United States, on Shareholder's own account, or as an
employee, consultant, agent, partner, joint venturer, owner or officer of any
other person, firm, partnership, corporation or other entity, or in any other
capacity, in any way conduct, engage in or aid or assist anyone in the conduct
of a business competitive with that of Company in which Shareholder is in (i) a
capacity similar to Shareholder's capacity during Shareholder's employ with
Company or (ii) a capacity in which it is likely that Shareholder will disclose
Company's Proprietary Information or Client Information. Notwithstanding the
foregoing, Shareholder shall be entitled to accept employment with a company
that engages in telemarketing activities for its account only and not as a
service organization on behalf of others so long as such company has not been a
customer or Prospective Customer (as defined in Section 5 hereof) of Company
within the twelve (12) months preceding the termination of employment of
Shareholder.

        5.    Non-Solicitation.    Shareholder covenants that during the
Restricted Period Shareholder shall not, directly or indirectly, as an employee,
agent, salesman or member of any person, corporation, firm or otherwise call
upon, solicit, serve, accept business from, become employed by or engage in the
business conducted by Company with a customer or Prospective Customer of Company
(a) with which customer or Prospective Customer Shareholder had direct or
indirect contact as an employee of Company or (b) regarding which customer or
Prospective Customer Shareholder had learned, or become aware of, Company's
Proprietary Information or Client Information. For purposes of this Agreement,
the term "Prospective Customer" shall mean any person, corporation or other
entity to whom the Company has made a written or oral presentation or proposal
within the eighteen (18) month period prior to the date of the termination of
employment.

        6.    Non-Disturbance of Employees; Non-Disparagement.    Shareholder
covenants that during the Restricted Period, Shareholder shall not, directly or
indirectly, as an employee, agent, salesman or member of any person,
corporation, firm or otherwise (a) solicit any employee or agent of Company or
make such other contact with the employees or agents of Company, the product of
which contact will or may yield a termination of the employment or agency
relationship of such employee or agents from Company or (b) make or cause others
to make, whether in writing or orally, disparaging statements or inferences with
respect to the Company, its business, officers or shareholders.

        7.    Notice of Restrictions.    The certificates representing the
Restricted Shares affected by this Agreement shall be inscribed with the
following legend:

"The shares of stock represented by this certificate are subject to, and are
transferable only in compliance with, the terms and conditions of a certain
Restricted Stock Purchase Agreement dated                        between the
registered holder of these shares and APAC Customer Services, Inc., which
Agreement is on file with the Secretary of the Company, and the holder hereof
accepts and holds this certificate subject to and with notice of all of the
terms, conditions and provisions of said Agreement and agrees to be bound
thereby."

8

--------------------------------------------------------------------------------



        8.    Custody.    All certificates representing the Restricted Shares
shall be deposited, together with stock powers executed by Shareholder, in
proper form for transfer, with the Company. The Company is hereby authorized to
cause the transfer to come into its name of all certificates representing the
Restricted Shares which are repurchased by the Company pursuant to Section 2
hereof. Certificates representing shares as to which the Restrictions have
lapsed shall, subject to any applicable securities law restrictions, be
delivered by the Company to Shareholder or Shareholder's personal
representative.

        9.    Notice.    Any and all notices, designations, consents, offers,
acceptances or any other communication provided for herein shall be given in
writing and personally delivered or sent by United States certified mail, return
receipt requested, postage prepaid, which shall be addressed, in the case of the
Company, to its principal office in the State of Illinois, and in the case of
the Shareholder, to Shareholder's last known address as reflected in the
Company's records. Notices sent by United States certified mail will be deemed
received on the second business day following mailing.

        10.    Necessary Documents.    Shareholder and Shareholder's
administrators, executors, heirs or personal representatives shall execute and
deliver all necessary documents required to carry out the terms of this
Agreement.

        11.    Governing Law.    This Agreement shall be subject to and governed
by the laws of the State of Illinois, irrespective of the fact that the
Shareholder is or may become a resident of a different state.

        12.    Invalid Provision.    The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provisions were omitted.

        13.    Binding Effect.    This Agreement shall be binding upon the
Company, Shareholder, and their respective heirs, legal representatives,
executors, administrators, successors and assigns. Any rights given or duties
imposed upon the estate of the Shareholder upon Shareholder's death shall inure
to the benefit of and be binding upon the fiduciary of the decedent's estate in
Shareholder's fiduciary capacity.

        14.    Entire Agreement; Amendments.    This Agreement constitutes the
entire agreement among the parties and contains all of the agreements among the
parties with respect to the subject matter hereof. This Agreement supersedes any
and all other agreements or understandings, either oral or written, among the
parties hereto with respect to the subject matter hereof. No change or
modification of this Agreement shall be valid unless the same shall be in
writing and signed by the Shareholder and the Company. No waiver of any
provision of this Agreement shall be valid unless it is in writing.

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have entered into this Agreement
effective as of the date first above written.

  APAC Customer Services, Inc.
 
By:
 
    

--------------------------------------------------------------------------------


 
Its:
 
    

--------------------------------------------------------------------------------


 
Shareholder:
 
    

--------------------------------------------------------------------------------


 
«First_Name» «Middle_Name» «Last_Name»

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6

